                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                         Plaintiff,                   )
                                                      )
       vs.                                            )      Case No. 6:09-CV-03033-MDH
                                                      )
JON A. BLACKHAWK,                                     )
                                                      )
                         Defendant.                   )

                                             ORDER

       Before the Court is the Report and Recommendation of the Magistrate Judge. (Doc. 104).

Defendant has not filed exceptions, and the matter is ripe for review. Defendant filed a pro se

Motion to Enforce Agreement to Conditionally Release Him to a Residential House (Doc. 102)

wherein he requested the Court immediately release him to the Shiloh Assisted Living Facility in

accordance with the Order of Conditional Release issued by this Court on October 18, 2019. (Doc.

100). Defendant is currently detained at the Federal Medical Center in Rochester, Minnesota.

       The Magistrate Judge recommends this motion be denied for two reasons. First, the Court

is not required to entertain pro se filings by defendants represented by counsel. United States v.

Tollefson, 853 F.3d 481, 485 (8th Cir. 2017) (internal citations omitted). Second, the Order of

Conditional Release conditions the release of Defendant on the availability of a bed at the assisted

living facility, which Defendant has not shown.

       After careful review, the Court concurs with the analysis of the Magistrate Judge.

Accordingly, Defendant’s pro se motion is hereby DENIED. The government is reminded that

under the Court’s prior order, it is obligated to conditionally release Defendant to the Shiloh

Assisted Living Facility as soon as a bed is available. (Doc. 100 at 2).



                                                  1
      IT IS SO ORDERED.



DATED: March 9, 2020

                                /s/ Douglas Harpool________________
                                 DOUGLAS HARPOOL
                              UNITED STATES DISTRICT JUDGE




                          2
